DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/09/21 is being considered by the examiner.
Claim Objections
Claim 2 is objected to because of the following informalities:  line 6 claim 2, “(202Xe1,” should be deleted.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 9-12, 14, 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kondo et al. (US 5,900,687 A).
Regarding claim 1, Kondo teaches an interconnection unit (fig 1) for electrically connecting at least a subset of winding arrangements of a winding system (2) of an electrical machine of an aircraft to one another, the interconnection unit (3-7, fig 2) comprising: 
at least one connection arrangement (3) having: 
a plurality of contact points (3b, fig 7) configured and arranged on the interconnection unit in such a way that the plurality of contact points (3b) of the interconnection unit is configured to be contact-connected to contact points (2a, see examiner annotated fig 7) of the winding arrangements (2); and 
a plurality of electrical connection sections (3a), wherein a respective connection section (3a) electrically connects two contact points (3b) of the plurality of contact points of the interconnection unit to one another (fig 2).

    PNG
    media_image1.png
    751
    344
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    373
    504
    media_image2.png
    Greyscale

Regarding claim 2, Kondo teaches the interconnection unit (3-7) is configured for a single-phase or polyphase electric current to be applied, wherein the at least one connection arrangement comprises a plurality of connection arrangements corresponding to a number of phases of the current (three phases, col 3 ln 15-18), and wherein each connection arrangement (3) of the plurality of connection arrangements (3-5) in each case comprises a respective plurality of contact points (3b), and a respective plurality of electrical connection sections (3a) of the interconnection unit as components (fig 2).
Regarding claim 3, Kondo teaches the components of a first connection arrangement (3) of the plurality of connection arrangements are electrically insulated from the components of a second connection arrangement (4) of the plurality of connection arrangements (via insulation 7 with grooves 7a, fig 2).

Regarding claim 4, Kondo teaches each case two contact points (3b) of the plurality of contact points of a respective connection arrangement (3) of the at least one connection arrangement form a contact point pair (fig 2), and wherein the contact points (3b) of a respective contact point pair are electrically insulated from one another (via grooves 7b, fig 1-2).
	Regarding claim 5, Kondo teaches in each case one contact point (3b) of the contact points of a first contact point pair of a connection arrangement (3) of the at least one connection arrangement is electrically contact-connected by a respective connection section (3a) of the connection arrangement to one contact point (3b) of the contact points of a second contact point pair (3b) of the connection arrangement (3), so that the contact point pairs of a respective connection arrangement are connected in series and/or in parallel (fig 1).
	Regarding claim 7, Kondo teaches a casing (7), wherein the connection sections (3a-5a) run within the casing (via groove 7a) and the contact points (3b-5b) of the interconnection unit are guided out of the casing (via groove 7b).
Regarding claim 9, Kondo teaches the casing (7, fig 2) is annular and has a rectangular cross section as seen in a tangential viewing direction (fig 5).
Regarding claim 10, Kondo teaches a method for producing a winding system of an assembly of an electrical machine with winding arrangements to be contacted-connected to one another, the method comprising: 
arranging each winding arrangement of the winding arrangements (2) at a final position on the assembly (fig 6), wherein contact points (2a) of the winding arrangements (2) are not connected to one another; and 
arranging an interconnection unit (3-7) comprising at least one connection arrangement (3) having a plurality of contact points (3b) and a plurality of electrical connection sections (3a) on the assembly in such a way that the plurality of contact points (3b) of the interconnection unit (3-7) enter into electrical contact with the contact points (2a) of the winding arrangements (2, see examiner annotated fig 7 above).
Regarding claim 11, Kondo teaches before the arranging of the interconnection unit on the assembly: 
prespecifying an electrical interconnection of the winding arrangements (2) for at least a subset of the winding arrangements; and 
producing the interconnection unit (3-7) such that the winding arrangements (2) of the respective subset are interconnected as prespecified when the interconnection unit is arranged on the assembly (fig 7).
Regarding claim 12, Kondo teaches the producing of the interconnection unit (3-7) is with respect to the positioning of the contact points (3b) of the interconnection unit (3-7) and with respect to a selection of the contact points (3b) of the interconnection unit (3-7), which are connected to one another via the electrical connection sections (3a, fig 2).
Regarding claim 14, Kondo teaches a winding system comprising:
a plurality of winding arrangements (fig 6); and 
an interconnection unit (3-7) comprising at least one connection arrangement (3) having a plurality of contact points (3b) and a plurality of electrical connection sections (3a), wherein a respective connection section (3a) electrically connects two contact points (3b) of the plurality of contact points of the interconnection unit (3-7) to one another, 
wherein the interconnection unit (3-7) is configured and electrically contact- connected by way of the contact points (3b) of the interconnection unit to contact points (2a) of the winding arrangements (2) in such a way that a prespecified series and/or parallel connection of at least one prespecified subset of the winding arrangements results (fig 1).
Regarding claim 17, Kondo teaches each winding arrangement (2) comprises individual windings (2a) which lie one behind the other in a current flow direction of an electric current flowing through the respective winding arrangement (fig 6), and wherein the respective winding arrangement (2) comprises an uninterrupted electrical conductor shaped in such a way that the uninterrupted electrical conductor forms the individual windings of the respective winding arrangement (fig 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s)  6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondo in view of Nakagawa et al. (US 8,922,080 B2).
Regarding claim 6, Kondo teaches the claimed invention as set forth in claim 5, except for the added limitation of each connection arrangement of the at least one connection arrangement comprises a pair of main electrical terminals, wherein, for a respective connection arrangement, in each case one contact point of the contact points of the first contact point pair and one contact point of the contact points of a last contact point pair of the connection arrangement is respectively connected via an electrical connection section of the plurality of electrical connection sections of the connection arrangement to a main terminal of the pair of main electrical terminals of the connection arrangement.
Nakagawa teaches a busbar motor having a connection arrangement (61, fig 6) of the at least one connection arrangement comprises a pair of main electrical terminals (67, fig 6e), wherein, for a respective connection arrangement, in each case one contact point (67) of the contact points of the first contact point pair (fig 6b) and one contact point (67) of the contact points of a last contact point pair (fig 6c) of the connection arrangement is respectively connected via an electrical connection section (65) of the plurality of electrical connection sections of the connection arrangement to a main terminal of the pair of main electrical terminals (67) of the connection arrangement (fig 6e) to provide a terminal portion for coil connection that easy to process so that reduce manufacturing time (col 1 ln 66-col 2 ln 3).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kondo’s interconnection unit with each connection arrangement of the at least one connection arrangement comprises a pair of main electrical terminals, wherein, for a respective connection arrangement, in each case one contact point of the contact points of the first contact point pair and one contact point of the contact points of a last contact point pair of the connection arrangement is respectively connected via an electrical connection section of the plurality of electrical connection sections of the connection arrangement to a main terminal of the pair of main electrical terminals of the connection arrangement as taught by Nakagawa.  Doing so would reduce manufacturing time.

Claim(s)  8, 13, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondo in view of Csoti et al. (US 20180262075 A1).
Regarding claim 8, Kondo teaches the claimed invention as set forth in claim 7, except for the added limitation of the contact points of the interconnection unit are configured as plug-in connectors.
Csoti teaches an innterconnection board having contact points (54) of the interconnection unit are configured as plug-in connectors (para [0008]) to prevent bending connection (para [0015]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kondo’s interconnection unit with the contact points of the interconnection unit are configured as plug-in connectors as taught by Csoti.  Doing so would prevent bending connection (para [0015]).
Regarding claim 13, Kondo teaches the claimed invention as set forth in claim 10, except for the added limitation of in the arranging of the interconnection unit on the assembly, the contact points of the interconnection unit are plugged onto the contact points of the winding arrangements.
Csoti teaches a method of making an innterconnection board having in the arranging of the interconnection unit on the assembly, the contact points (54) of the interconnection unit are plugged onto the contact points of the winding arrangements (para [0008]) to prevent bending connection (para [0015]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kondo’s method of making the interconnection unit with the arranging of the interconnection unit on the assembly, the contact points of the interconnection unit are plugged onto the contact points of the winding arrangements as taught by Csoti.  Doing so would prevent bending connection (para [0015]).
Regarding claim 15, Kondo teaches the claimed invention as set forth in claim 14, except for the added limitation of the contact points of the winding arrangements and the contact points of the interconnection unit are matched to one another in such a way that the contact points of the winding arrangements and the contact points of the interconnection unit are configured to be plugged onto one another.
Csoti teaches an innterconnection board having the contact points of the winding arrangements and the contact points of the interconnection unit are matched to one another in such a way that the contact points (54) of the winding arrangements and the contact points (56) of the interconnection unit are configured to be plugged onto one another (para [0008]) to prevent bending connection (para [0015]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kondo’s winding system with the contact points of the winding arrangements and the contact points of the interconnection unit are matched to one another in such a way that the contact points of the winding arrangements and the contact points of the interconnection unit are configured to be plugged onto one another as taught by Csoti.  Doing so would prevent bending connection (para [0015]).
Regarding claim 16, Kondo in view of Scoti teaches the claimed invention as set forth in claim 15, except for the added limitation of the contact points of the winding arrangements and the contact points of the interconnection unit are configured to be plugged into one another via a plug/socket connection.
Csoti further teaches an innterconnection board having the contact points of the winding arrangements and the contact points of the interconnection unit are configured to be plugged into one another via a plug/socket connection (para [0008]) to prevent bending connection (para [0015]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kondo in view of Csoti’s interconnection unit with the contact points of the winding arrangements and the contact points of the interconnection unit are configured to be plugged into one another via a plug/socket connection as further taught by Csoti.  Doing so would prevent bending connection (para [0015]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Inoue et al. (US 2009/0256439 A1) teaches an electric power collection/distribution ring of a rotary electric machine including: a plurality of ring shaped bus rings each of which is to be connected to one of a plurality of coils provided in the rotary electric machine, the coils each corresponding to phases of the rotary electric machine; a plurality of fixing member which are fixed to the bus rings and arranged along the circumferential direction thereof; and a plurality of connection terminals which are fixed to the bus rings and arranged along said circumferential direction, and which can be connected with one of leader line sections of the coils.
Okazaki et al. (US 2002/0067094 A1) teaches a coil bobbin 4 is mounted on a magnetic pole 3b of a stator core 3, and a stator coil 5 is fitted. A lead wire 5a is led to an external diameter side of one end of the stator core 3. A connecting conductor holder 10, in which a common coil-connecting conductor 6a and connecting conductors 7a, 8a and 9a for each phase are accommodated and a through hole 10f opened, is mounted on an end of a coil bobbin 4. The common coil-connecting conductor 6a has connecting terminals 6b, 7b, 8b and 9b projecting in radial direction, and the connecting conductors 7a, 8a and 9a for each phase have such a cross-sectional area as to equalize electric resistance of each phase after connecting the stator coil 5. Thus, a space 17 is formed to allow a bearing-housing portion 12a to be inserted, and a connecting portion 11 is formed by connecting each of the connecting terminals 6b, 7b, 8b and 9b with lead wire 5a on the external diameter side of the connecting conductor holder 10.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEDA T PHAM/           Examiner, Art Unit 2834